Per Curiam,
This suit was brought to recover damages for injuries received by a fall upon a sidewalk in the city of Williamsport. On the trial of the case and at the close of the evidence on which the plaintiff relied for a recovery of damages for injuries received by his fall, the defendant’s counsel moved for a compulsory nonsuit which was allowed by the court. It clearly appears in the opinion of the court refusing to take off the non-suit that the city was not in any sense responsible for the plaintiff’s fall. It was plainly stated in said opinion that it was not alleged that the defendant had actual notice of the displacement of the plank which caused the accident, and that there was no evidence from which constructive notice could be inferred. The result was an affirmance of the nonsuit and an appeal by the plaintiff to this court.
A careful reading of the testimony in the case shows that the conclusion of the court was completely warranted by it. The uncontradicted evidence was that the city, through its officials, notified the property owner to repair the sidewalk; that the notice was served upon him in July or August, and the sidewalk was repaired on the 12th of September, or eighteen days prior to the plaintiff’s fall. There was no actual or con*454structive notice of non-repair during that period. No negligence was properly imputed to the city, and there was some evidence tending to establish contributory negligence on the part of the .plaintiff.
Judgment affirmed.